EXHIBIT 10.1

GENTA INCORPORATED

September ___, 2007

 

 

 

 

 

 

 

Dear ______________________:

We are pleased to inform you that you are eligible for the acquisition bonus
program (the “Acquisition Bonus Program”) recently authorized by the Company’s
Board of Directors. The purpose of the new program is to allow employees to
share in a portion of the proceeds realized from a future sale of the Company
that occurs prior to the earlier of (i) the approval by the Company’s
shareholders of the Company’s 2007 Stock Incentive Plan or (ii) December 31,
2008. Any stock options granted to you under the 2007 Stock Incentive Plan will
terminate in the event you become entitled to payment under Part II C of this
letter agreement.

The purpose of this letter is to notify you of the terms and conditions which
will govern your participation. Part One of this letter contains certain
definitions which will be in effect for purposes of your bonus award. Part Two
indicates the nature of your participation and the provisions governing the
payout of your bonus award. Part Three concludes with a summary of certain
miscellaneous features of your bonus award.

PART ONE – DEFINITIONS

For purposes of your participation in the Acquisition Bonus Program, the
following definitions will be in effect:

Board means the Company’s Board of Directors.

Bonus Award means the bonus amount specifically allocated to you pursuant to
Part Two of this agreement.

Change in Control shall have occurred if:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934
Act) other than (a) the Company or any subsidiary of the Company, (b) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, or (c) any company owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities without the
prior written consent of the Board;

 

 

Acquisition Bonus Plan September 2007

1

 

 

--------------------------------------------------------------------------------



(ii) the shareholders of the Company approve a merger or consolidation of the
Company with any other company (other than a wholly-owned subsidiary of the
Company), other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 50% or more of the combined
voting power of voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as defined in clause (i) above with
the exceptions noted in clause (i)) acquires more than 50% of the combined
voting power of the Company’s then outstanding securities; or

(iii) the shareholders approve a plan of complete liquidation of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction having a similar effect).

Change in Control Proceeds mean the following items of consideration (in cash,
securities or other property) paid by the acquiring person or persons in
effecting the Change in Control:

(i) for a Change in Control effected by a merger or consolidation or by the
direct purchase of the Company’s outstanding securities, the aggregate amount of
consideration (valued at fair market value) paid to the holders of the Company’s
outstanding securities in acquisition of their stockholder interests,

(ii) for a Change in Control effected by the purchase of all or substantially
all of the Company’s assets, the portion of the consideration (valued at fair
market value) paid to the Company for those assets which is subsequently
distributed to the holders of the Company’s outstanding securities, or

(iii) in the case of a liquidation of the Company, the consideration (valued at
fair market value) distributed to the holders of the Company’s outstanding
securities in liquidation of their shareholder interests.

No liability of the Company assumed or discharged by the acquiring person or
persons in the Change in Control will be taken into account in determining the
amount of the Change in Control Proceeds. However, the Change in Control
Proceeds will, for purposes of determining the Unit Value, include any and all
Earn-Out Payments made after the effective date of the Change in Control.

Code means the Internal Revenue Code, as amended from time to time.

 

 

Acquisition Bonus Plan September 2007

2

 

 

--------------------------------------------------------------------------------



Earn-Out means any portion of the Change in Control Proceeds which is not
payable or determinable at the time of the Change in Control by reason of any
earn-out provision or other contingent pay-out feature based upon the financial
or other performance of the Company following the effective date of such Change
in Control.

Earn-Out Payment means the portion of the Change in Control Proceeds which
becomes payable pursuant to the Earn-Out on one or more dates following the
effective date of the Change in Control.

1934 Act means the Securities Exchange Act of 1934, as amended from time to
time.

Plan Expiration Date means the earlier of (i) December 31, 2008 or (ii) the date
of approval of the Company’s 2007 Stock Incentive Plan by the Company’s
shareholders.

Termination for Cause means the termination of your employment due to (i) your
commission of any act of fraud, embezzlement or dishonesty, (ii) your
unauthorized use or disclosure of confidential information or trade secrets of
the Company (or any parent or subsidiary) or (iii) any other intentional
misconduct on your part adversely affecting the business or affairs of the
Company in a material manner. The foregoing definition shall not be deemed to be
inclusive of all the acts or omissions which the Company (or any parent or
subsidiary) may consider as grounds for your dismissal or discharge or for the
dismissal or discharge of any other individual in the service of the Company (or
any parent or subsidiary).

Unit Value means the value of the Unit at the time of the Change in Control as
determined under Part Two of this letter agreement.

Units means the participating interests awarded from time to time to you and
other participants in the Acquisition Bonus Program.

PART TWO – BONUS AWARD

A. Award of Units. You have been awarded _______ Units in the Acquisition Bonus
Program. Solely for purposes of valuing this award upon the time of any payout,
each of your Units has been assigned a Base Value of $X.XX.

B. Bonus Award. Your Bonus Award will be the amount determined by multiplying
(i) the difference between (a) the Unit Value (determined as specified below)
and (b) the Base Value (as specified in paragraph A above) and (ii) the number
of Units awarded to you. For purposes of this award, the Unit Value for each
Unit will be determined by dividing (i) the Change in Control Proceeds
(excluding any Earn Out Payments) by (ii) the total number of shares of Genta
common stock outstanding at the time of the Change in Control. The Acquisition
Bonus Program shall terminate, and you will cease to be entitled to any Bonus
Award, if no Change in Control becomes effective before the Plan Expiration
Date.

C. Vesting of Bonus Award. Any Bonus Award to which you actually become entitled
under the program will vest on the effective date of the Change in Control,
provided you are an active employee on that date and the Plan Expiration Date
has not yet occurred, and will be payable as provided in Part II E below. In
addition,

 

 

Acquisition Bonus Plan September 2007

3

 

 

--------------------------------------------------------------------------------



if you remain employed by the Company for at least one (1) year from the date of
this letter agreement, then in the event of an Exempted Termination following
such one (1)-year period, you will be entitled to 50% of your Bonus Award,
provided the effective date of the Change in Control referred to in the next
sentence occurs prior to the Plan Expiration Date. For purposes of this letter
agreement, an Exempted Termination means a termination of your employment either
(i) voluntarily by you or by the Company for reasons other than Termination for
Cause in each case within the three (3)-month period immediately preceding the
Change in Control or (ii) by reason of death or permanent disability within the
twelve (12)-month period immediately preceding the Change in Control.

D. Cancellation of Units. In the event that your employment has terminated prior
to the Change in Control (other than an Exempted Termination that occurs more
than one (1) year from the date of this letter agreement), your Units will be
immediately cancelled and you will not be entitled to any Bonus Award. In the
event of an Exempted Termination that occurs more than one (1) year after the
date of this letter agreement, fifty percent (50%) of your Units will terminate
immediately upon your termination, and your right to the balance of your Units
will be determined in accordance with Part II C above.

E. Payment. Your vested Bonus Award will be paid within thirty (30) days after
the later of (i) the effective date of the Change in Control or (ii) the date
the Change in Control Proceeds are paid to the Company’s shareholders. However,
to the extent any portion of the Change in Control Proceeds payable to the
Company’s shareholders are subject to an indemnity holdback or escrow
arrangement, then the amount of your Bonus Award will be reduced by the same
percentage holdback in effect for the shareholders, and that held-back
percentage will be paid to you only when and to the extent similar holdback
percentage applicable to the Company’s shareholders is in fact subsequently paid
to them.

All payments under the program will be made in cash; provided, however, that if
all or any portion of the Change in Control Proceeds is paid in the form of
freely-tradable securities registered under the federal securities laws, then
the payment of the Bonus Award due to you may, in the Board’s sole discretion,
be made in those securities, but not in excess of the percentage of the Change
in Control Proceeds paid to the Company’s shareholders in the same securities.

All of your rights under the program will terminate, upon the receipt of the
amount or amounts which become due and payable to you under the provisions of
this letter agreement in connection with the first transaction constituting a
Change in Control.

F. Earn-Out Payments. Notwithstanding paragraph E above, if any portion of the
Change in Control Proceeds is to be paid after the effective date of the Change
in Control pursuant to an Earn Out, then the portion of your Bonus Award that is
attributable to each Earn-Out Payment shall be paid within thirty (30) days
after the date that Earn Out Payment is made to the Company’s shareholders.
However, if the Earn Out Payment is to be paid to the shareholders later than
the fifth anniversary of the effective date of the Change in Control, then you
will not receive the portion of your Bonus Award attributable to such Earn Out
Payment.

 

 

Acquisition Bonus Plan September 2007

4

 

 

--------------------------------------------------------------------------------



The additional Bonus Award to which you may become entitled in connection with
each Earn-Out Payment will be determined as follows:

First, the Unit Value will be recalculated on the basis of all Change in Control
Proceeds paid to date to the Company’s shareholders, including the current
Earn-Out Payment.

Then, the amount of your Bonus Award at the time of the Earn-Out Payment will be
determined under paragraph B above based on the recalculated Unit Value.

Finally, the resulting dollar amount will be reduced dollar-for-dollar by all
prior Bonus Awards made to you under the program.

G. Special Limitation. In the event that any payments to which you become
entitled in accordance with the provisions of this letter would otherwise
constitute a parachute payment under Section 280G of the U.S. Internal Revenue
Code, then such payments will be subject to reduction to the extent necessary to
assure that you receive only the greater of (i) the amount of those payments
which would not constitute such a parachute payment or (ii) the amount which
yields you the greatest after-tax amount of benefits after taking into account
any excise tax imposed on the payments provided to you under this letter
agreement (or on any other benefits to which you may be entitled in connection
with the Change in Control or the subsequent termination of your Employee
status) under Section 4999 of the U.S. Internal Revenue Code.

PART THREE --- MISCELLANEOUS PROVISIONS

All decisions with respect to your Bonus Award and the Acquisition Bonus Program
(including, without limitation, your eligibility to receive your Bonus Award,
the number of Units issued or issuable under the Acquisition Bonus Program and
the Unit Value) shall be made by the Compensation Committee in its sole
discretion and its decisions will be final and binding.

The implementation of the Acquisition Bonus Program will in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

Your rights and interests pertaining to the Bonus Award may not be transferred,
assigned, pledged or encumbered, other than a transfer effected by will or the
laws of inheritance following your death. Any Bonus Award which becomes due in
connection with your death will be paid to your designated beneficiary under the
Acquisition Bonus Program or, in absence of such designated beneficiary, to the
personal representative or administrator of your estate.

The payment of your Bonus Award will be subject to the Company’s collection of
all applicable Federal, state and local income and employment taxes required to
be withheld therefrom, and you will only receive the portion of your Bonus Award
in excess of those taxes.

Any Bonus Award which you become entitled hereunder shall be paid, when due,
from the Company’s general assets, and no trust fund, escrow arrangement or
other special

 

 

Acquisition Bonus Plan September 2007

5

 

 

--------------------------------------------------------------------------------



account shall be established as a funding vehicle for the amounts which become
payable from the Bonus Pool, including your Bonus Award. Accordingly, your right
(or the right of the executors or administrators of your estate) to receive the
Bonus Award will at all times be that of a general creditor of the Company and
shall have no priority over the claims of other general creditors.

No provision of the Acquisition Bonus Program will confer any right upon you to
continue in the employ of the Company (or any successor entity) for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or your rights, to terminate your employment at any time
for any reason, with or without cause.

Your participation in the Acquisition Bonus Program will terminate upon the
earlier of (i) your cessation of employment with the Company (or any successor
entity) other than an Exempted Termination or (ii) your receipt of the payment
and benefits to which you become entitled hereunder.

The terms and provisions of this letter agreement shall cease to have any force
and effect and the entire Acquisition Bonus Program shall terminate, and you
will cease to be entitled to any Bonus Award or any other benefits otherwise
payable pursuant to the terms of this letter agreement if no Change in Control
is in fact consummated on or before the Plan Expiration Date.

The provisions of the Acquisition Bonus Program and this letter agreement will
be governed by and construed in accordance with the laws of the State of New
Jersey without resort to that State’s conflict-of-laws rules.

The liabilities and obligations of the Company under the Acquisition Bonus
Program and this letter will be binding upon any successor corporation or entity
which succeeds to all or substantially all of the assets and business of the
Company by merger or other transaction, whether or not such transaction
qualifies as a Change in Control.

We ask that you acknowledge your receipt of this letter and your acceptance of
the terms and conditions in effect for your award under the Acquisition Bonus
Program by signing and dating the Acceptance section below and returning it to
Gregg Siefert at the Company as soon as possible.

 

 

 

 

Very truly yours,



 

 



 

 

 


Gregg Siefert

 

 

 

 

 

 

 

Vice President, Human Resources

 

 

Acquisition Bonus Plan September 2007

6

 

 

--------------------------------------------------------------------------------



ACCEPTANCE

I hereby acknowledge receipt of the Company’s letter of September XX, 2007
setting forth the terms and conditions governing the award made to me under the
Company’s new Acquisition Bonus Program. I hereby agree to and accept all those
terms and conditions, and my entitlement to any Bonus Award under such program
shall be determined solely by the terms and conditions of such letter. I
understand and agree that I will not be entitled to any of those benefits if a
Change in Control is not consummated on or before the Plan Expiration Date.

 

 

 

Signature:

 



 


Printed Name:

 

 

 


Dated:

 

, 2007

 

 

Acquisition Bonus Plan September 2007

7

 

 

--------------------------------------------------------------------------------